Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 1 of 18
Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 2 of 18
       Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 3 of 18



                                              APPENDIX

                                 The Parties’ Positions on DPO Disputes

Dispute 1 (Draft DPO ¶ 2):
       Plaintiffs’ Position:
        In this MDL 2185, over 100 Individual Action Plaintiffs are pursuing claims to recover losses in
BP investments managed by hundreds of Outside Investment Managers – a sprawling landscape that
gave rise to three rounds of voluminous motions to dismiss over six years. To streamline discovery,
greatly reduce its burden and expense, and ensure that the Court can timely hear and resolve summary
judgment motions, Plaintiffs negotiated and agreed to two-phase discovery as memorialized in the
12/28/2017 Letter Agreement and the CMO.
        First, per CMO ¶1, all Plaintiffs agreed to produce, and did produce, certain materials described
in the 12/28/2017 Letter Agreement, including e-mails and other electronically stored information.
Their agreement to do so was contingent upon the understanding that further discovery would be limited
to only a small set of bellwether plaintiffs from amongst their numbers. At that point, 16 Test-Case (or
“Representative”) Plaintiffs were chosen per CMO ¶¶2-3.
        Second, Plaintiffs ensured that further discovery by Defendants would be restricted to only the
16 Test-Case Plaintiffs. CMO ¶5 unequivocally limits “fact discovery” to encompass only the Test-
Case Plaintiffs, stating, “Fact Discovery will be completed concerning (a) the Representative Plaintiffs
and (b) all Defendants” and “[f]act discovery for all Plaintiffs other than the Representative Plaintiffs
(‘Other Plaintiffs’) will be deferred.” CMO ¶¶7-14 pertain to future pretrial phases after the close of
fact discovery – expert reports and discovery, dispositive and non-dispositive motions, pretrial orders,
and motions in limine – and likewise restricts them so as to expressly exclude issues relating solely to
reliance, causation, and damages of the non-Test-Case Plaintiffs. The 12/28/2017 Letter Agreement, at
pp. 2-3, states, “The parties agree that any Plaintiffs that are not selected as a representative Plaintiff
pursuant to [ ] CMO ¶¶2-3 shall have no further obligation to respond to discovery requests propounded
by the Defendants” and “any additional discovery requests served in the future by Defendants during
Fact Discovery set forth in [ ] CMO ¶5 shall be served only on those Plaintiffs selected to serve as
representative Plaintiffs pursuant to [ ] CMO ¶¶2-3.”
        In this context, the language Plaintiffs propose to add to DPO ¶2 would permit deposition notices
to be captioned only in the actions of the Test-Case Plaintiffs and would restrict deposition examinations
only to subject matters relevant to the Test-Case Plaintiffs’ claims. This language would ensure that the
DPO’s terms are consistent with the restrictions of the 12/28/2017 Letter Agreement and CMO, so that
the parties’ prior agreements to limit discovery, on which Plaintiffs relied in agreeing to resolve
discovery disputes and make their significant production of materials earlier in 2018, remain honored
going forward.
       Defendants’ counter-position, articulated below, would reduce these protections to only a
prohibition against depositions of non-Test-Case Plaintiffs themselves (as versus a multitude of non-
party witnesses whose theoretical relevance extends only to claims of the 90+ non-Test-Case Plaintiffs’



                                                 1
       Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 4 of 18



claims, such as the hundreds of investment managers retained only by non-Test-Case Plaintiffs),
contravening the plain limitations in the CMO and the 12/28/2017 Letter Agreement. Defendants’
concerns are also unfounded. Any subjects of potential universal impact, such as Defendants’ scienter
or what the Defendants communicated to the market, would clearly relate to the Test-Case Plaintiffs’
claims and could therefore be explored within the boundaries of Plaintiffs’ proposed language.
Similarly, under Plaintiffs’ proposal, an Outside Investment Manager could be asked what occurred
during a meeting with BP representatives (a topic where the answer for the Test-Case Plaintiff might
happen to be the same for that manager’s entire client base) or about the specifics of a Test-Case
Plaintiffs’ BP trades or investment approach, but could not be asked about the specifics of any non-Test-
Case Plaintiffs’ BP trades or investment approach since those issues are irrelevant to the claims of any
Test-Case Plaintiff. It bears emphasizing that the permissible use of any such testimony is the subject of
Dispute # 2 (regarding CMO ¶3), discussed below, and, significantly, Plaintiffs there have not proposed
any restriction on the use of depositions of Defendants of BP witnesses (i.e. those deponents most
pertinent to the issue of scienter).
       Defendants’ Position:
        Plaintiffs are misstating the CMO and 12/28/2017 Letter Agreement. The CMO sets forth a
schedule for discovery of all Individual Actions, deferring only certain limited discovery relating to
Plaintiffs who have not been designated as “Representative [Test-Case] Plaintiffs” (referred to in the
CMO as “Other Plaintiffs”). (CMO ¶¶ 5-10.) Specifically, the CMO and 12/28/2017 Letter Agreement
defers discovery (i) of the Other Plaintiffs (id. ¶ 5; 12/28/2017 Letter Agreement at 2-3), and (ii) on
issues “relating solely to reliance, causation, and damages of the Other Plaintiffs” (CMO ¶¶ 7-10).
Indeed, the CMO explicitly requires that the parties proceed with “fact discovery . . . concerning . . . all
Defendants” without limitation. (CMO ¶ 5.) Thus, aside from discovery of Other Plaintiffs or on issues
“relating solely to reliance, causation, and damages of the Other Plaintiffs,” discovery on all issues in all
Individual Actions is to proceed.
        In other words, the discovery to be conducted pursuant to the CMO (and thus the depositions to
be governed by the Deposition Protocol Order) are not limited to those “in the Individual Actions of the
Test-Case Plaintiffs, regarding the claims being pursued by the Test-Case Plaintiffs” as Plaintiffs
propose. This is important because it is quite possible — perhaps likely — that the discovery to be
conducted under the CMO/DPO will involve issues that are relevant to Other Plaintiffs’ claims against
Defendants, such as (i) what occurred during meetings with BP representatives, (ii) what was
communicated and/or important to the stock market at relevant times, and (iii) Defendants’ scienter.
Plaintiffs admit as much, stating that Defendants may ask questions at depositions that are relevant to an
investment “manager’s entire client base” (i.e., Other Plaintiffs). All of this discovery may potentially
be used in all Individual Actions, not just those of the Test-Case Plaintiffs.
       In accordance with Paragraph 5 of the CMO and the 12/28/2017 Letter Agreement, Defendants
have agreed in Paragraph 6 of the proposed Deposition Protocol Order that they will not seek
depositions of Other Plaintiffs during the first stage of discovery. That does not mean, however, that
Other Plaintiffs can simply ignore discovery on issues relevant to their cases. As discussed below with
respect to Dispute #2, discovery that is relevant to claims of Other Plaintiffs should be admissible in



                                                 2
       Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 5 of 18



their cases as well. Thus, the parties should be free to issue deposition notices and/or subpoenas with
captions that reference all of the Individual Actions, not just those of the Test-Case Plaintiffs.


Dispute #2 (Draft DPO ¶ 3):

       Plaintiffs’ Position:
        As described above regarding Dispute #1, among other things, the CMO expressly defers
discovery regarding all non-Test-Case Plaintiffs, and expressly exempts from future dispositive motions
any issues relating solely to reliance, causation, and damages of the non-Test-Case Plaintiffs. These
limitations are important protections for the non-Test-Case Plaintiffs, who agreed to produce materials
in the first phase of discovery, often after resource-intensive searches of e-mails and other electronically
stored information, only on the understanding that, under the CMO, their discovery obligations would
end at that point and the elements of reliance, causation, and damages of their claims would not be
litigated at summary judgment.
        The 16 Test-Case Plaintiffs, alone, retained nearly 100 Outside Investment Managers, from
across the globe. The testimony of these advisors is entirely irrelevant to the claims of other Plaintiffs
(either Test-Case or non-Test-Case) who never retained them to manage their own BP investments.
Similarly irrelevant to any one Test-Case (or non-Test-Case) Plaintiff is testimony by another Test-Case
Plaintiff. The language Plaintiffs propose to add to DPO ¶3 would insulate all Plaintiffs, and
particularly the 90 or so non-Test Case Plaintiffs, from having to expend the significant time and
resources necessary to attend and cover such irrelevant depositions, during what promises to be a robust,
international deposition schedule, out of concern that they would later be used against them, for instance
in a summary judgment brief based on generalized arguments concerning causation or reliance.
        Significantly, Plaintiffs’ proposed language places no restrictions whatsoever on the use of
depositions of Defendants and other BP witnesses. Instead, it merely sets as the default a restriction on
use in any given Plaintiff’s action of just two categories of depositions – those of other Test-Case
Plaintiffs and those of Outside Investment Managers not retained by that Plaintiff to handle its BP
investments. That said, it expressly permits any Plaintiff to consent to the use of such depositions
regarding its claims, and Defendants are otherwise able to approach the Court with a motion under CMO
¶10 if they wish to use a deposition over any given Plaintiff’s non-consent.
        Defendants’ arguments below misstate both the CMO and the practicalities. Under CMO ¶5,
fact discovery currently is scheduled to end in summer 2019, not “years” from now. Extending the
scope of permissible fact discovery from the 100 Outside Investment Managers who managed BP
investments for only the 16 Test-Case Plaintiffs to the additional hundreds of Outside Investment
Managers who managed BP investments for the 90+ non-Test-Case Plaintiffs will ensure that the parties
will need to seek extensions of the current schedule. Such an extension entirely defeats the intent and
benefits of the Test-Case process that Plaintiffs devoted such considerable efforts to negotiate.
Moreover, on a practical level, the default has to be that Defendants bear the burden of filing a motion
seeking to expand discovery to encompass a given Outside Investment Manager who was retained only
by non-Test-Case Plaintiffs – as opposed to greenlighting Defendants to issue subpoenas to potentially


                                                 3
       Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 6 of 18



hundreds of such managers while placing the burden on the 90+ non-Test-Case Plaintiffs to file motions
seeking protective orders and/or the managers themselves to file motions to quash. The resources of the
parties and the Court will quickly be consumed litigating these discovery motions, instead of advancing
discovery pertinent to the Test-Case Plaintiffs so that their claims can be timely and efficiently litigated
at summary judgment. Plaintiffs never agreed to permit discovery on such a scale, which would
completely defeat the purpose of having Test-Case Plaintiffs, including the important goal of achieving
a streamlined and efficient path to summary judgment on the merits, and Defendants’ attempts to contort
the plain language of both the Letter Agreement and the CMO should be rejected. It seems they are
retroactively second-guessing and attacking the Test-Case concept itself.
        It also bears noting that Defendants have falsely trivialized the very substantial discovery efforts
made by all Plaintiffs within 2018, which included, inter alia, searches through years of ESI and emails,
requiring significant expenses of client and attorney time and resources over many months. In exchange
for agreeing to do so, Plaintiffs secured important concessions as to the limitations of discovery, which
they merely ask the Court to enforce now.
        Last, Defendants overstate the gap between the end of fact discovery for Test-Case Plaintiffs
under the CMO and any potential future discovery – whether for litigation or confirmatory purposes if a
resolution is achieved – that might occur in the Non-Test-Case Plaintiffs’ actions. Fact discovery for
Test-Case Plaintiffs is currently scheduled to end in summer 2019. See CMO ¶5. Less than a year later,
expert discovery will be completed and summary judgment will be fully briefed. Id. ¶¶6-12. The CMO
does not include any trial schedule (indeed, trial for some actions will occur in transferee courts). These
tight time frames are only viable if these milestones are intently focused on the Test-Case Plaintiffs and
their ~100 Outside Investment Managers, per the terms of the CMO and the Letter Agreement. Whether
and to what extent the parties might require formal discovery from the 90+ Non-Test-Case Plaintiffs and
their hundreds of Outside Investment Managers, e.g., to demonstrate reliance so as to litigate or resolve
their claims, is best assessed after summary judgment is decided for the Test-Case Plaintiffs.
       Defendants’ Position:
        Through this proposed addition, Plaintiffs seek to use the Deposition Protocol Order to preclude
prematurely the use of evidence in many Individual Actions. As stated above, the CMO provides for a
schedule for discovery of all Individual Actions. The purpose of that coordinated discovery program —
like many such coordinated discovery programs in multidistrict litigations — is that discovery may be
used (if relevant and admissible) in all constituent actions. There is no reason that Individual Action
Plaintiffs should be permitted to use an administrative Deposition Protocol Order to obtain a blanket
exclusion of potentially relevant deposition testimony. The desire of the Individual Action Plaintiffs
who are not Test-Case Plaintiffs to skip depositions that may address topics relevant to their claims —
such as what occurred during meetings with BP representatives and what was communicated and/or
important to the stock market at relevant times — does not justify the exclusion of that relevant
testimony.
        None of this is unfair to any Plaintiffs, let alone the non-Test-Case Plaintiffs, and would not
require an extension of discovery. Individual Plaintiffs have been able to proceed with their cases for
many years while avoiding all but an initial and limited document production. Pursuant to the CMO and



                                                 4
       Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 7 of 18



DPO ¶ 6, Defendants have agreed that in the first stage of discovery they will not seek (i) depositions of
any non-Test-Case Plaintiffs or (ii) discovery from third parties “relating solely to reliance, causation,
and damages of the” non-Test-Case Plaintiffs. But the parties agree that Defendants may seek discovery
relevant to all Individual Actions (e.g., asking questions of an investment manager that is relevant to the
“manager’s entire client base”). When Defendants do so, that discovery should be admissible in all
Individual Actions.
       Plaintiffs’ arguments that they “never agreed to permit discovery on such a scale” and about the
“very substantial discovery efforts” of non-Test-Case Plaintiffs makes no sense. In the absence of a
Test-Case Plaintiff process, all Plaintiffs would be required to produce all their relevant documents, be
deposed, and be present and participate in all depositions. The Test-Case Plaintiff process substantially
reduces that burden—the Non-Test-Case Plaintiffs are not producing all their relevant documents, will
not be deposed, and will have limited or no interest in many depositions—but it does not allow non-
Test-Case Plaintiffs to simply ignore discovery now that they have produced their limited set of
documents.
        Above, Plaintiffs argue that their proposal merely sets a “default . . . restriction” on the use of
depositions and that Defendants could make a motion if Plaintiffs do not consent to the use of
depositions in their cases later. But if Plaintiffs’ proposal is included in the DPO, the non-Test-Case
Plaintiffs will rely on that provision in seeking exclusion of the deposition; they will argue (as Plaintiffs
do now) that they had no reason to pay attention to these depositions because, as the DPO provided, they
were being conducted only for the cases of the Test-Case Plaintiffs. The whole point of a coordinated
discovery program is to take discovery that can be used in all cases, and Plaintiffs should not be given a
pass — now more than eight years after the Deepwater Horizon explosion — to ignore discovery
entirely so that additional and duplicative discovery can be taken years later (after the fact discovery,
expert discovery, summary judgment and pretrial motions, and trial schedule set forth in the Test-Case
CMO).


Dispute #3 (Draft DPO ¶ 5):

       Plaintiffs’ Position:
        The language Plaintiffs propose to add to DPO ¶5 creates a reciprocal right by the Steering
Committee and Defendants to postpone any deposition, without burdening one another or the Court, so
as to permit additional time for document discovery relevant to such deposition to first occur, with
postponements possible until two weeks after the document production deadline in DPO ¶5, which itself
is 90 days before the fact discovery cutoff. Plaintiffs believe that this clear language is a better, more
efficient alternative to the language proposed by Defendants, which posits that the parties “may” agree
to postpone depositions. Defendants’ language does not address how to handle the myriad (and likely)
disagreements that might otherwise arise in the context of extensive party and third-party productions
and depositions, and it leaves the door open for the parties to have to burden the Court to resolve their
disagreements after what would presumably be time-consuming prior discussions and negotiations — if
the parties’ prior (good faith) efforts are any guide.



                                                 5
       Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 8 of 18



        Defendants overstate their concern below that Plaintiffs’ proposed language would “do away”
with DPO ¶4, because they have overlooked that a postponement under the proposed language for DPO
¶5 is only permissible “to permit a reasonable time for document discovery…relevant to such deposition
to be first obtained” and is only permissible until two weeks after the document production cutoff in
CMO ¶5. Like Dispute #2, the goal now should be to set a clear-cut default, erring on the side that will
generate the least amount of discovery motion practice. A setup that permits either side to postpone
depositions, only under these enumerated circumstances, requires the side opposing the postponement to
file a motion to compel, in which they would have to establish that the document discovery pertinent to
that deposition has already been substantially completed. That approach is far less likely to spur a
multitude of discovery motions than one in which depositions cannot be postponed unless the parties
awaiting completion of document productions pursue motions for protective orders. Practically
speaking, the delay provision must also be viewed in context – under the CMO, the document
production deadline referenced in Plaintiffs’ proposed language is currently scheduled to occur in May
2019. By the time the DPO enters, the discretionary postponements Plaintiffs propose will have a nearer
expiration date than the time it would take, under Defendants’ proposal, for disputes to emerge,
discovery motions to be briefed, and decisions to be rendered by the Court.
       Defendants’ Position:
        Defendants do not believe that either side — the Steering Committee for Plaintiffs or Defendants
— should have the unilateral right (“exercisable in their separate discretion”) to postpone depositions.
This proposed addition would effectively do away with the deposition scheduling provisions set forth in
Paragraph 4 if there is any pending document production issue, no matter how small or illusory.
Defendants respectfully submit that, if there is a document production issue that arises, the Steering
Committee and Defendants should confer; Defendants hope and expect that they can resolve any dispute
about a scheduled deposition. In the unlikely event that such a dispute cannot be resolved, it can be
raised with the Court.


Dispute #4 (Draft DPO ¶ 6):

       Plaintiffs’ Position:
         Defendants concede that the 12/28/2017 Letter Agreement and the CMO preclude any
depositions of non-Test-Case Plaintiffs. However, as discussed above regarding Dispute #1, the
restriction is broader. Not only does CMO ¶5 defer discovery for all non-Test-Case Plaintiffs, CMO
¶¶7-14 also exempt issues relating solely to their reliance, causation, and damages from all pretrial
phases under the CMO, including expert reports and dispositive motions. The 12/28/2017 Letter
Agreement pp. 2-3 specify that non-Test-Case Plaintiffs have no further obligation to respond to
discovery requests by Defendants, and that such further requests shall be served only on Test-Case
Plaintiffs.
         The language Plaintiffs propose to add to DPO ¶6 seeks to ensure that the DPO is similarly
restricted, by precluding the deposition of any Outside Investment Manager not retained by at least one
Test-Case Plaintiff. The Test-Case Plaintiffs alone engaged nearly 100 Outside Investment Managers.


                                               6
       Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 9 of 18



The other 90 or so non-Test-Case Plaintiffs engaged hundreds more. Discovery of these third parties,
who are wholly irrelevant to the Test-Case Plaintiffs’ claims, must be expressly precluded in the DPO so
that the parties can focus their efforts and resources on the timely pursuit of the evidence pertinent to the
Test-Case Plaintiffs’ claims. That is the entire point of having Test-Case Plaintiffs.
        Plaintiffs’ proposed language also seeks to ensure that when an Outside Investment Manager that
was engaged by a Test-Case Plaintiff is deposed, the deposition is limited to only the claims being
pursued by that Test-Case Plaintiff. Thus, the examination could cover generally-applicable topics of
potential relevance beyond just the Test-Case Plaintiff’s claims, such as the Outside Investment
Manager’s reliance or non-reliance on a specific misstatement (on behalf of all its clients), or the
examination could cover the specifics of the Test-Case Plaintiff’s investment approach or its BP
securities trades. However, if the Outside Investment Manager was also retained by any non-Test-Case
Plaintiffs, the examination would not be permitted to expand to cover matters solely relevant to the non-
Test-Case Plaintiffs’ claims, such as, for instance, the specifics of non-Test-Case Plaintiffs’ investment
approaches or BP trades.
         Defendants ignore the limitations of CMO ¶5 and the 12/28/2017 Letter Agreement pp. 2-3,
which, as discussed regarding Dispute #1 above, restrict fact discovery to just the Test-Case Plaintiffs.
(Defendants instead focus on CMO ¶¶7-0, which concern expert reports, expert discovery, and post-
discovery motions – not fact discovery.) Moreover, Plaintiffs’ proposed language merely seeks to set a
restriction as the default, so that the Court is not inundated – as will definitely occur absent this
restriction – with future motions for protective orders by non-Test-Case Plaintiffs and/or motions to
quash by third party Outside Investment Managers seeking to bar depositions of Outside Investment
Managers with no connection to any Test-Case Plaintiffs. Given the provisions of the CMO and the
12/28/2018 Letter Agreement, it is more reasonable to place upon Defendants the burden of filing a
motion with the Court under CMO ¶10 if and when the circumstance actually arises that a deposition of
such an Outside Investment Manager might have some actual (not hypothetical) relevance to the parties’
litigation of the Test-Case Plaintiffs’ claims through summary judgment. This is the bargain that
Plaintiffs struck, after extensive negotiations, and that led them to drop objections to Defendants’
discovery requests, agree to resolve outstanding discovery disputes, and agree to produce extensive
materials – including ESI and emails – earlier in 2018. Defendants’ reference to the Federal Rules is a
red herring. The parties agreed to a set of protections, memorialized in the Letter Agreement and the
CMO, which Plaintiffs are merely seeking to enforce now by aligning the DPO’s provisions.
       Defendants’ Position:
        Through this proposed addition, Plaintiffs seek to use the Deposition Protocol Order to preclude
depositions of investment managers who may have third-party testimony relevant to a particular Test-
Case Plaintiff (such as what was communicated and/or important to the stock market at relevant times),
simply because those investment managers also worked for non-Test-Case Plaintiffs. Such a blanket
preclusion is especially inappropriate where Defendants have not yet received any discovery from third-
party investment managers.
       Defendants do not seek to depose investment managers about issues relating “to reliance,
causation, and damages of the Other Plaintiffs” (CMO ¶¶ 7-10). However, if discovery reveals that a



                                                 7
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 10 of 18



particular investment manager is likely to have relevant testimony, a deposition of that witness should
not be precluded solely because that investment manager worked for non-Test-Case Plaintiffs.
Moreover, Plaintiffs’ proposal would result in the inefficiency of Outside Investment Managers who
were retained by Test-Case and non-Test-Case plaintiffs potentially being deposed more than once in
these Actions.
        Plaintiffs’ argument that their proposed addition “seeks to set a restriction as the default” and
that Defendants can make a motion if they seek a deposition turns the Federal Rules on their head. As in
any case, Defendants should be allowed to seek third-party discovery from witnesses who they believe
will provide relevant testimony; if Plaintiffs or the third party object, the parties can meet and confer,
and a motion for a protective order filed (or joint letter outlining the issue sent to the Court) if the
dispute cannot be resolved.


Dispute #5 (Draft DPO ¶ 7):

       Plaintiffs’ Position:
        The DPO’s agreed-upon provisions permit Plaintiffs to depose any of the Defendants in the
Individual Actions, with just one exception, Defendant Suttles, the only Defendant previously deposed
in the Class Action. The language Plaintiffs propose to add to DPO ¶7 seeks to permit his redeposition,
and that of any other BP employees deposed in the Class Action, but only as regards topics not
previously covered in their prior Class Action deposition. Such non-duplicative, supplemental
examinations are appropriate under the circumstances. Plaintiffs’ proposed language would also permit
redeposition of Rule 30(b)(6) deponents and experts.
        For instance, Defendant Suttles was a main participant in the alleged post-spill fraud. However,
at summary judgment, the Class Action concerned only four alleged post-spill misstatements and six
alleged post-spill corrective disclosures or events. By contrast, the Individual Action Plaintiffs alleged
twenty post-spill misstatements – most by Suttles himself – and eighteen partial corrective disclosures or
events arising throughout the post-spill time period. For instance, after repeating BP’s false publicly-
stated oil flow rate of 5,000 barrels per day throughout the post-spill period as recently as the day prior,
on May 22, 2010, Defendant Suttles disclaimed flow rate estimates by scientists as high as 70,000
barrels per day. Defendant Suttles has never been questioned regarding these additional misstatements
and corrective disclosures or events, including, inter alia, as to his scienter and those of other Individual
Defendants in making them. Moreover, Suttles’s deposition in MDL 2185 occurred on May 9, 2014,
which was before this Court had decided the second and third round of motions to dismiss the Tranche 2
and 3 Plaintiffs’ cases – at a time when the precise contours of the Individual Actions remained
unsettled.
       Thus, contrary to Defendants’ argument, it is of no consequence that the Class Action’s
deposition protocol order permitted some, but not all, Individual Action Plaintiffs to request up to one
hour (collectively) of examination time – an amount patently insufficient to cover the numerous
statements and corrective disclosures/events uniquely at issue in Plaintiffs’ actions. See Amended
Unopposed Order Concerning Depositions, dated June 13, 2013 (MDL Dkt. No. 650) (“2013 Order”),


                                                 8
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 11 of 18



appended hereto as Exhibit 4, ¶9. Defendants’ ignore that order’s inherent limitations. The 2013 Order,
by its express terms, governed only the Class Action. See id. at p.1 (“This Order is to govern the
conduct of depositions noticed in the above-captioned consolidated ADS class action”). It was
discussed, finalized, and entered before some Tranche 2 and all Tranche 3 Plaintiffs had even filed their
actions, let alone weighed in on discovery issues. Not surprisingly, it lists (see id. at pp. 1-2) only
certain earlier-filed Tranche 1 and 2 actions as ones whose “participation” it attempted to “facilitate.”
         Defendants’ attempt to mischaracterize the 2013 Order as a governing standard for all
depositions throughout all actions in MDL 2185 – rather than just the Class Action as per the express
terms of its very first sentence – is simply wrong. Indeed, Defendants’ own litigation tactics prevented
the Individual Action Plaintiffs from meaningfully participating in the Class Action depositions. As the
Court will recall, in December 2013, Defendants unexpectedly expanded their second round motion to
dismiss to seek dismissal of the Individual Actions under the Securities Litigation Uniform Standards
Act (“SLUSA”), an argument that was legally based on the proposed extension of SLUSA to English
law claims (which the Court later rejected) and factually premised on the degree to which the Individual
Action Plaintiffs coordinated their efforts. As the Court later held, “This not only introduced a novel
issue for the parties to brief, but it forced the Tranche 2 Plaintiffs to avoid coordinating their litigation
on any level, lest they be subject to further scrutiny under SLUSA.” See Order, Dkt. No. 1359, at p. 4.
Given that Defendants’ second motion to dismiss, including their SLUSA argument, was not denied
until September 30, 2014, Defendant Suttles’s May 2014 deposition occurred at a time when, in the
Court’s words, Defendants had “forced” the Individual Action Plaintiffs “to avoid coordinating their
litigation on any level” (id.) – a reality that clearly encompassed his deposition. Thus, Defendants’
reference below to the negotiation of the 2013 Order, which was entered in June 2013, is misplaced. It
was negotiated by the Class Action Plaintiffs for use in their own action. A few Individual Action
Plaintiffs’ counsel merely provided comments – before Defendants’ raised their SLUSA argument and
stifled coordination – with such comments including that the Plaintiffs refused to have the order
captioned or entered in their Individual Actions. For that reason, the 2013 Order’s caption does not state
“This order relates to” before listing any Individual Action case numbers, and it was not entered on the
individual case docket for any of the Individual Actions.
         Defendants’ arguments below understate the SLUSA dismissal risk. Just prior to then, they had
engaged the Individual Action Plaintiffs, through Liaison Counsel, in negotiating a stipulation seeking to
apply – as the Court had asked – its Tranche 1 motion to dismiss rulings to the Tranche 2 cases. Once
that stipulation was done, without advance warning, Defendants filed their revised Tranche 2 motion to
dismiss, including a SLUSA argument seeking dismissal of the Individual Actions for reasons that
included the negotiation of that conforming stipulation. In that context, any participation by any
Individual Action Plaintiff at a deposition in the Class Action would definitely have been used by
Defendants as an additional factual basis for their arguments seeking SLUSA dismissal. Defendants’
statement to the contrary below, that participation at Suttles’s deposition would have “no bearing” on the
SLUSA argument, is simply not credible. SLUSA operates to dismiss coordinated actions when there
are more than 50 claimants on file – the class at issue in the Class Action readily satisfies this threshold.
Indeed, Defendants made this argument in their opening and reply briefs in support of their expanded
second motion to dismiss. See MDL Dkt. No. 718 (Opening Brief) at 12 n.7 (arguing, with case citation,
that the members of a putative class are to be counted for SLUSA purposes); MDL Dkt No. 802 (Reply


                                                 9
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 12 of 18



Brief) at 8-9 (same). Indeed, Defendants also expressly argued that “coordinating discovery with
plaintiffs in the ADS class action” was a basis for SLUSA dismissal. See MDL Dkt. No. 718 at 15. In
support, they argued that SLUSA dismissal should occur due to the mere entry of the 2013 Order, the
fact that the Individual Action Plaintiffs merely had access to documents produced in the Class Action,
and the possibility of “coordinated discovery” between the Individual Actions and the Class Action. See
MDL Dkt. No. 718 at 15; MDL Dkt. No. 802 at 11. They went so far as to argue the mere existence of
the Class Action alongside Plaintiffs’ Individual Actions within MDL 2185 was sufficient to warrant
dismissal. See MDL Dkt. No. 802 at 9. Thus, Defendants’ unsubstantiated claims of having “repeatedly
urged” some unidentified Plaintiffs’ counsel to participate in Suttles’s deposition, even if true, can best
be seen as their own self-serving attempt at that time to have Plaintiffs take more actions that could be
used as factual support for a SLUSA dismissal.
        Under these circumstances, not surprisingly, this Court entered an initial Scheduling / Docket
Control Order on December 10, 2013 (Dkt. No. 720), appended hereto as Exhibit 5, in the Tranche 1 and
2 Individual Actions (including those listed in the 2013 Order’s preamble) – five months before Suttles’s
Class Action deposition – that acknowledged the lack of coordination and expressly ordered that “A
Proposed Deposition Protocol Order to govern the conduct of depositions to be noticed by the parties in
the MDL 2185 individual actions must be submitted [ ],” a mandate repeated in the current CMO
governing all Individual Actions. Neither of these orders was conditioned on any deference to the 2013
Order or any other procedural order from the Class Action, nor should they have been so conditioned.
        Finally, Plaintiffs were not privy to any negotiations, deposition-related or otherwise, between
the Class Action Plaintiffs and Defendant Suttles that preceded his Class Action deposition, including
those regarding its geographic location (a point of unclear relevance to the instant dispute), as
Defendants reference below. Being wholly unaware of such negotiations, and certainly not invited to
participate in them, Plaintiffs cannot now be held to their terms. All that said, consistent with DPO ¶10,
Plaintiffs are willing to depose him in a location convenient to his residence in Canada.
        Plaintiffs urge the Court to resolve this issue now. After months spent negotiating this DPO
provision in vain, the parties have staked out their positions, and the dispute is now ripe. Plaintiffs want
to depose Suttles on topics not addressed in his prior deposition, including, inter alia, his many alleged
misstatements not addressed in that deposition, his scienter in making them, and his meetings and other
direct communications with Plaintiffs and their investment advisors (see, e.g., IBM First Amended
Complaint, MDL Dkt. No. 1244 at ¶498). Defendants will not agree to it.
       Defendants’ Position:
        Plaintiffs’ proposed additional language would be contrary to a previous order of the Court. The
Amended Unopposed Order Concerning Depositions, dated June 13, 2013 (MDL 2185 Doc. 650)
(“2013 Order,” attached as Exhibit 4) states (at ¶ 6) that “[n]o witness shall be deposed more than one
time in both the Class Action and the Individual Actions combined, except by leave of Court for good
cause shown.” There is no reason for a change to that Order, which was specifically designed to avoid
the repeat of depositions now sought by the Individual Action Plaintiffs.
       Plaintiffs contend that the 2013 Order “governed only the Class Action,” relying on a quote from
page 1 of that Order. But the quote they provide the Court is incomplete; the full sentence states: “This


                                                10
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 13 of 18



Order is to govern the conduct of depositions noticed in the above-captioned consolidated ADS class
action (“Class Action”) and to facilitate participation in such depositions by individual plaintiffs
pursuing related actions (Individual Actions”), including the following actions: [List of 12 Individual
Actions].” (Ex. 4 at 1-2 (emphasis on language omitted by Plaintiffs).) Indeed, the 2013 Order was
negotiated with and agreed to by Individual Action Plaintiffs’ counsel, precisely because all parties
recognized that there were many Individual Actions that included allegations that overlapped
substantially with the Class Action.
       Plaintiffs argue that, because they allege additional misstatements and corrective disclosures,
they should be allowed a second deposition of Doug Suttles. But Plaintiffs (and all other parties) knew
about those additional allegations when they negotiated and agreed to the MDL 2185 Deposition Order.
Relying in part on that Order, Mr. Suttles — who no longer works for BP and now lives and works in
Canada — agreed to be deposed in New York. It would be manifestly unfair to him to alter the rules
pursuant to which he was deposed.
        Indeed, although Individual Action Plaintiffs now contend that the 2013 Order “governed only
the Class Action,” they previously requested—and received—a postponement of Mr. Suttles’ deposition,
which was then scheduled for December 2013, pursuant to that same Order. Individual Action Plaintiffs
were then silent until five days before Mr. Suttles’ rescheduled deposition on May 8, 2014, at which
point they requested an additional delay, claiming a need for additional time to take discovery specific to
Mr. Suttles. After that request was declined as untimely and unnecessary, Individual Action Plaintiffs,
with one exception, then chose not to participate in Mr. Suttles’ deposition. The one Individual Action
Plaintiff who chose to question Mr. Suttles at that deposition, however, asked about statements made by
Mr. Suttles in May 2010 that Plaintiffs contend support another deposition.
        In any event, all of the additional alleged misstatements and corrective disclosures to which
Plaintiffs refer relate to statements about a single subject: the rate of oil flowing into the Gulf of
Mexico. That is the subject about which Mr. Suttles was deposed extensively in May 2014. But more
fundamentally, the fact that Mr. Suttles was not asked about specific statements at issue in the Individual
Actions was the choice of Individual Action Plaintiffs, all but one of whom chose not to question Mr.
Suttles in May 2014. Nor did the Individual Action Plaintiffs need to “coordinate” their questioning;
any counsel could have asked whatever questions they wished (and, in fact, Defendants’ counsel
repeatedly urged Individual Action Plaintiffs to do so). Any such uncoordinated questioning of Mr.
Suttles would have had no bearing whatsoever on Defendants’ SLUSA argument, which as Plaintiffs
acknowledge was based on the existence of the 2013 Order rather than specific deposition questioning.
       The 2013 Order requires Plaintiffs to show “good cause” for a second deposition. Plaintiffs
should not be allowed to use the Deposition Protocol Order to alter that previously agreed-to limitation.
Contrary to Plaintiffs’ argument above, this issue is not “now ripe.” If and when Plaintiffs seek to
depose Mr. Suttles a second time, they can present what they believe to be “good cause,” and counsel
can confer about that request. If a resolution cannot be reached, Plaintiffs can present that issue to the
Court at that time, with Plaintiffs specifying exactly the amount of time they seek to depose Mr. Suttles
and on what topics and Defendants having the ability to respond on those specifics. Plaintiffs should not
be permitted to use an administrative order like the Deposition Protocol Order to obtain premature



                                                11
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 14 of 18



substantive relief on this issue, which implicates the rights of an individual defendant who lives and
works outside the United States.


Dispute #6 (Draft DPO ¶ 8):

       Plaintiffs’ Position:
        The DPO’s agreed upon provisions permit the deposition of a Rule 30(b)(6) deponent for longer
than seven hours. The language Plaintiffs propose to add to DPO ¶8 would permit over-length
depositions for non-corporate Defendants as well. None of the Defendants in the Individual Actions,
except for Suttles, were previously deposed in the Class Action. Thus, no examination has been
undertaken of them regarding the alleged fraud at issue in this MDL 2185, and no deposition record
exists as to most of the 50+ misstatements alleged by Plaintiffs, with respect to which they bear the
burden of establishing both falsity and the intent-based elements of scienter (for Exchange Act claims)
and intent to induce reliance and intent to deceive (for English law claims). Likewise, no deposition
record exists as to the scores of meetings and direct communications between Defendants and the
Individual Action Plaintiffs and their Outside Investment Managers. Moreover, while every effort is
being made to coordinate, given the multitude of Individual Action Plaintiffs and their counsel, it is both
reasonable and likely that over-length depositions of the non-corporate Defendants will be needed.
         As with Dispute #5, Defendants’ reference to the 2013 Order entered in the Class Action is
wholly misplaced. As discussed above, the 2013 Order entered before most Individual Action Plaintiffs
had filed their claims and/or had their claims survive a motion to dismiss. It concerned depositions
taken in the Class Action, and merely “facilitated” “participation” by some (but not all) Individual
Action Plaintiffs, who were nevertheless – in the Court’s words – “forced…to avoid coordinating their
litigation on any level” for another 15 months after its entry. Moreover, it bears emphasizing that the
Class Action raised only Exchange Act claims subject to the fraud on the market theory of reliance. By
contrast, the Individual Actions are proceeding primarily under English law, where Plaintiffs bear the
burden of proving unique elements including intent to deceive, intent to induce reliance, and reliance
and must resort to a broader universe of evidentiary support including scores of meetings and direct
communications between Defendants and both Plaintiffs and their Outside Investment Managers.
        By labeling this dispute “premature,” Defendants seek only to forestall resolution of obvious
disagreements to a future time when the parties are further into full discovery and facing steeper time
pressures. The parties have consulted in good faith for months over the disputes discussed herein. They
are ripe for guidance by the Court.
       Finally, Defendants’ reference to their place of residence / employment being outside the U.S. is
a red herring. DPO ¶10 requires the parties to schedule depositions at a time and place convenient for
deponents, with the default being their place of residence.




                                                12
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 15 of 18



       Defendants’ Position:
        Plaintiffs’ proposed additional language is contrary to the 2013 Order. That Order states (at ¶ 7)
that, “[e]xcept for good cause shown, no witness other than a 30(b)(6) deponent shall be deposed for
more than one seven-hour day.” There is no reason to change that agreed-upon restriction now.
        Plaintiffs argue that they should be allowed more than seven hours with all Individual
Defendants because of the number of alleged misstatements and multiple counsel. Again, this is a
subject that was known when the parties agreed to the 2013 Order. In any event, many of the Individual
Defendants are alleged to have made very few alleged misstatements and have limited involvement in
other matters. More generally, Plaintiffs’ conclusory argument is not a basis for departing from the
Federal Rules (which provide for a presumptive limit of seven hours, see Fed. R. Civ. P. 29(d)(1)) or the
2013 Order. If there are disputes that cannot be resolved concerning specific witnesses, those issues can
be raised with the Court at the appropriate time (rather than on a global basis as Plaintiffs now request).
Again, Plaintiffs should not be permitted to obtain premature substantive relief under the guise of an
administrative deposition protocol order, especially with respect to the rights of Individual Defendants,
some of whom live and work outside the United States.


Dispute #7A (Draft DPO ¶ 13):

       Plaintiffs’ Position:
        Plaintiffs bear the burden of establishing all elements of their claims, including reliance. Given
that nearly all Plaintiffs hired Outside Investment Managers to manage their BP investments at issue, in
most instances, reliance will be proven mostly, if not entirely, by reference to the documents and
testimony of Outside Investment Managers retained during the time period at issue (late 2006/early 2007
through mid-2010). While they acted as Plaintiffs’ agents in managing the BP investments at issue,
these Outside Investment Managers are third parties in the context of this litigation, and many of them
ceased to be retained by Plaintiffs after the events at issue. It is wrong to presume any uniform level of
access to these entities by Plaintiffs, whether at earlier phases of this litigation or at present.
         Thus, the Test-Case Plaintiffs require the majority of examination time in deposing their Outside
Investment Managers, so as to get the evidence they need to meet their burden at summary judgment and
at trial. There are roughly 50 alleged misstatements at issue, and countless instances of meetings or
direct communications between the Outside Investment Managers and BP. Plaintiffs must be afforded
most of the deposition time to conduct a direct examination on these facts and thereby to build their
affirmative case, which will largely be litigated at summary judgment based on deposition transcript
excerpts and at trial based on presentation of videotaped testimony.
        These realities are appropriately reflected in Plaintiffs’ proposed language for the first two
blanks in DPO ¶13, whereby Plaintiffs would get five hours of examination time. Plaintiffs anticipate
that most of their examination time would be spent questioning each Outside Investment Manager as to
its investment approach, its meetings and direct communications with Defendants, and its reliance on the
alleged misstatements at issue. Under Plaintiffs’ proposal, Defendants would have ample time thereafter



                                                13
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 16 of 18



– two hours – to cross-examine the witness. Significantly, this generous sharing of time dwarfs the time
that Defendants were provided under the Class Action’s deposition protocol order, which afforded
Defendants only 30 – 45 minutes of examination time. See 2013 Order at ¶9. This fourfold increase in
Defendants’ time allocation more than suffices for them to cross-examine the Outside Investment
Manager deponents, once the bulk of the examination time has been spent by Plaintiffs eliciting the
affirmative reliance evidence. It is illogical for Defendants to claim entitlement to significantly more
time in the Individual Actions, where Plaintiffs bear the burden of proof on reliance, than they had in the
Class Action, where reliance was presumed and Defendants had the burden to rebut the presumption.
        Defendants’ reference to whatever information some Plaintiffs may previously have obtained
from some Outside Investment Managers is based on speculation. It ignores many realities, including
that, absent subpoena power, any assistance provided was voluntary in nature and dictated in quality and
scope by the third party Outside Investment Managers themselves. Plaintiffs have not received any
evidence provided under oath of the kind that will be governed by the DPO. Defendants’ proposal
ignores that Plaintiffs bear the burden of proof on reliance, such that it would be manifestly prejudicial
for Defendants, as they propose, to conduct a “pure ‘discovery’ deposition,” i.e., the affirmative direct
examination seeking to elicit the foundation for reliance, as well as their traditional “cross-examination.”
       Defendants are also wrong to imply that the parties could confer and simply agree to extend the
deposition of third party Outside Investment Managers. The managers themselves would have to agree
to such an extension, and it is far more likely that they will strongly oppose one. (For that reason, the
DPO expressly reserves their right to do so.)
       Defendants’ Position:
        As Plaintiffs have informed the Court in the past, Plaintiffs’ counsel has obtained relevant
evidence from their outside investment managers outside of the discovery process. This is not
surprising, as the outside investment managers had (and in some cases still have) contractual and/or
fiduciary duties to Plaintiffs. It would not be surprising if this continued; thus, (i) depositions of outside
investment managers may be taken after Plaintiffs’ counsel has had multiple conversations with the
deponent and/or her counsel, and/or (ii) Plaintiffs may be obtain the consensual attendance of outside
investment manager witnesses at trial.
       In contrast, Defendants’ counsel has no means of obtaining information or evidence from outside
investment managers outside of the discovery process. Thus, Defendants anticipate that depositions of
outside investment managers will involve both (i) a pure “discovery” deposition in which Defendants
seek relevant information and (ii) “cross-examination” of the managers designed to rebut Plaintiffs’
claims that they relied on Defendants’ statements. In light of this, Defendants expect they will need
most of a full day to depose each investment manager.
        Although Defendants are willing to agree to less than the usual 7 hours, and here propose 5
hours, anything less would substantially hinder their ability to take discovery on critical issues in these
cases. Of course, if there are particular witnesses for whom that is not so, or the parties believe that
more than 7 hours combined is necessary, they can confer and raise any unresolved disputes with the
Court.



                                                 14
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 17 of 18



        Plaintiffs’ argument about the length of time allotted to Defendants’ questioning of investment
managers in the Class Action (see 2013 Order ¶ 9) makes no sense: In the Class Action, Plaintiffs
invoked the fraud-on-the-market presumption of reliance, and thus individual reliance was not at issue.
In the Individual Actions (all of which assert English law claims), that presumption is not available and
thus individual reliance is a critical issue on which Defendants must question deposition witnesses.


Dispute #7B (Draft DPO ¶ 13):

       Plaintiffs’ Position:
        Plaintiffs’ proposed language for the end of DPO ¶13 seeks to establish, up-front, an orderly
procedure for depositions and to minimize and hopefully avoid future disagreements as to their conduct.
It posits that if either side has the majority of allocated examination time, that side shall examine the
witness first and shall reserve no more than 25% of its time for use following the opposing side’s
examination. Here, too, the Class Action’s deposition protocol order provides some context. There,
Plaintiffs collectively were granted between 6.25 and 6.5 hours of examination time, along with the right
to examine the witness first, while Defendants were granted just 30 – 45 minutes of time “after”
examination by the Plaintiffs. See 2013 Order at ¶9. Plaintiffs believe that clarity in the DPO now will
avoid future disputes and lessen the chance that the parties will require Court intervention or guidance
during the conduct of depositions.
        Defendants’ proposals are non-sensical, highly prejudicial, and will only lead to additional
disputes requiring Court intervention. In the context of third-party Outside Investment Managers, it
does not matter who serves a subpoena/notice first. What matters is who gets the bulk of time to do the
direct examination, which as discussed regarding Dispute #8A should be Plaintiffs. Under Defendants’
approach, Defendants could simply wait for Plaintiffs (who bear the burden of providing reliance and
therefore must elicit testimony) to issue subpoenas on the Outside Investment Managers, which would
thereby require Plaintiffs to start the deposition and be forced to do the entire direct examination in just
two hours, while Defendants could then use the next five hours to cross-examine the deponent. The
same imbalance would ensue if Defendants issued the subpoena (and therefore had to go first), but could
reserve as much time as they want. In that case, they could ask 10 minutes worth of questions, force
Plaintiffs to expend their two hours attempting to elicit the affirmative reliance case, then use nearly five
hours cross-examining the deponent. These proposals are facially prejudicial to Plaintiffs.
        By contrast, Plaintiffs propose to have five hours of examination time and to proceed first,
irrespective of who issues the subpoena on the Outside Investment Manager. They could only reserve
25% of their time, or one and one-quarter hours, for redirect after Defendants spend their two hours
cross-examining the deponent. This fair approach appropriately reflects Plaintiffs’ burdens of proof and
balances it against Defendants’ desire to undermine the reliance testimony at deposition. There is
nothing arbitrary about Plaintiffs’ proposals. To the contrary, their implementation would ensure that
depositions proceed in an orderly, predictable fashion, while minimizing the need to expend even more
resources hashing and rehashing basic deposition procedural disputes.
       Defendants’ Position:


                                                 15
      Case 4:10-md-02185 Document 1720 Filed in TXSD on 12/19/18 Page 18 of 18



        Defendants do not believe that Plaintiffs’ proposed additional language is appropriate.
Depositions of non-parties should be handled in the ordinary fashion for discovery: The party who first
serves a subpoena/notice should start the deposition, followed by other parties (pursuant to a cross-
subpoena and/or as cross-examination), followed by re-direct and re-cross as appropriate. The duration
of these examinations may vary depending on the witness. For example, Defendants may ask a
particular investment manager questions about only a few focused subjects, but then need more time for
cross-examination after Plaintiffs’ examination. There is no reason for the arbitrary division of time
proposed by Plaintiffs.
        Plaintiffs’ stated concern that they might proceed with their “entire direct examination” after
which Defendants take more time to cross-examine the witness is exactly the point. As at trial, it is
often the case that cross-examination takes longer than a rehearsed direct examination of a friendly
witness. Moreover, as at trial, Defendants may not know the subjects about which they will need to
cross-examine the witness until they have heard the “direct” testimony elicited by Plaintiffs.
        Finally, as with Dispute #8A, Plaintiffs’ analogy to the 2013 Order (¶ 9) is inapt. In the Class
Action (unlike the Individual Actions), Plaintiffs invoked the fraud-on-the-market presumption of
reliance rather than seeking to prove individual reliance.




                                               16
